January 15, 2010


Mr. William Brent Shellhorse
Whitaker Chalk Swindle & Sawyer, L.L.P.
301 Commerce Street, Suite 3500
Fort Worth, TX 76102-4186


Mr. S. Clinton Nix
Bradbury & Nix
P. O. Box 59
Abilene, TX 79604
Mr. Bennett Brantley Aufill
Attorney at Law
58 West Elm
P.O. Box 731
Hillsboro, TX 76645

RE:   Case Number:  08-0644
      Court of Appeals Number:  10-07-00006-CV
      Trial Court Number:  43,916

Style:      JOHNNY CARROLL, INDIVIDUALLY AND AS TRUSTEE OF THE JOHNNY
      CARROLL TRUST
      v.
      LETHA FRANCES CARROLL AND DONALD CARROLL

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Ms. Charlotte   |
|   |Barr            |